Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 31st day of May, 2007 is
entered into by Central Garden & Pet Company, a Delaware corporation (the
“Company”), and James V. Heim (“Executive”).

WHEREAS, Executive is a current executive of the Company with an employment
agreement that terminates July 9, 2007;

WHEREAS, the Company desires to continue employing Executive after the
expiration of his employment agreement and Executive desires to continue to be
employed by the Company after the expiration of his employment agreement;

THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Effective Date: This Agreement shall become effective on July 9, 2007
concurrent with the expiration of Executive’s employment agreement currently in
effect (“Effective Date”).

 

2. Term of Employment: Executive will be employed by the Company for an
indefinite term, subject to termination as set forth below.

 

3. Position: Executive shall serve as President of the Pet Products Group. He
shall perform those duties and responsibilities consistent with such position
that are assigned to him by the Chief Executive Officer of the Company.
Executive’s position and related terms and conditions of employment may from
time to time be modified by the Company in its discretion.

 

4. Full Time Performance of Duties: During the Term of Employment, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive agrees to devote substantially all his
business time, attention, skill, and efforts to the faithful and loyal
performance of his duties under this Agreement and shall not during his
employment with the Company engage in any other business activities, duties or
pursuits, render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of Company. However, the expenditure of
reasonable amounts of time for educational, charitable, or professional
activities for which Executive will not receive additional compensation from the
Company, shall not be considered a breach of this Agreement if those activities
do not materially interfere with the services required of Executive under this
Agreement.



--------------------------------------------------------------------------------

5. Salary: The Company will pay Executive an annualized salary of $415,000 in
accordance with the Company’s payroll practices for executives. Executive will
be eligible for periodic salary reviews consistent with the Company’s salary
review practices for executives.

 

6. Bonus: Executive will be eligible for a bonus each year during the Term of
Employment targeted at 50% of base compensation with a maximum pay out of 100%.
Actual payout will be based upon both the Executive’s and the Company’s
performance

 

7. Options: From time to time, at the discretion of the Company, Executive will
be eligible for grants of non-qualified stock options to purchase shares of
Common Stock of the Company. These options shall vest and become exercisable
consistent with the terms of the Central Garden & Pet Company 2003 Omnibus
Equity Incentive Plan.

 

8. Benefits: Executive shall receive fringe benefits, including 401(k) and life
insurance at one times base compensation (additional term life insurance may be
purchased by the Executive) and shall participate in other benefit programs on
substantially the same terms and conditions as are generally available to other
senior executives of the Company. Such benefits shall include an automobile
allowance of $1000 per month and shall otherwise be generally comparable to the
benefits currently offered to senior executives of the Company. Additionally,
the Executive will be eligible for four (4) weeks vacation annually. Executive’s
maximum vacation accrual will be six (6) weeks. Once Executive has accrued six
(6) weeks vacation, he will cease earning vacation until he has taken vacation
and reduced his accrual below six (6) weeks.

 

9. Reimbursement of Expenses: The Company will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement in accordance with the
Company’s policies, upon presentation by Executive of documentation, expense
statements, vouchers, and/or other supporting information as the Company may
request.

 

10. Incapacity: In the event that Executive becomes physically or mentally
disabled or incapacitated such that it is the reasonable, good faith opinion of
the Company that Executive is unable to perform the services required under this
Agreement with or without reasonable accommodation, then after four (4) months
of continuous physical or mental disability, this Agreement will terminate;
provided however, that during this four (4) month period, Executive shall be
entitled to the continuation of his compensation as provided by this Agreement;
however such continued payments by the Company shall be integrated with any
disability, workers’ compensation, or other insurance payments received, such
that the total amount does not exceed the compensation as provided by this
Agreement. For purposes of this Agreement, physical or mental disability does
not include any disability arising from current use of alcohol, drugs or related
issues.



--------------------------------------------------------------------------------

11. Termination by the Company For Cause: The Company may terminate Executive
for cause. If Executive is terminated for cause, he will receive only his
compensation earned pro rata to the date of his termination. All other benefits
will cease on the date of Executive’s termination. Cause it shall be defined as:

 

  (a) Fraud, theft or embezzlement of Company assets, criminal conduct or any
other act of moral turpitude by which is materially injurious to the Company

 

  (b) An act or omission constituting negligence or misconduct which is
materially injurious to the Company;

 

  (c) A material violation of this Agreement by Executive, which is not cured
within 30 days after written notice thereof;

 

  (d) The abuse of alcohol or drugs;

 

  (e) Failure to comply with the lawful directives of the Board of Directors;

 

  (f) A material violation of any securities law, regulation or compliance
policy of the Company;

 

  (g) Executive’s death or incapacity exceeding four (4) months as provided in
section 11 above.

 

12. Termination By Executive For Cause: Executive may also terminate this
Agreement for cause by giving thirty (30) days written notice to the Company’s
Vice President of Human Resources of an alleged material breach of this
Agreement by the Company, (relocating Executive’s primary office location
outside a 50 mile radius surrounding Napa, California shall be considered a
material breach of this Agreement) provided such breach is not cured by the
Company within the thirty (30) day notice period.

 

13. Termination By The Company Without Cause: The Company may terminate
Executive’s employment under this Agreement at any time without cause by giving
Executive thirty (30) days written notice of termination. If the Company
terminates Executive under this section, Company will pay Executive a severance
consisting of a continuation of Executive’s base salary for a one (1) year
period, subject to applicable payroll deductions. Such severance payments shall
be Executive’s sole and exclusive remedy in the event of a termination of this
Agreement by the Company without cause. At its option, the Company may pay
Executive thirty (30) days additional salary and benefits provided in this
Agreement in lieu of giving Executive the thirty (30) days notice as provided
above.

 

14.

Termination by Executive Without Cause: Executive may terminate his employment
without cause by giving the Company thirty (30) days written notice of
termination. If



--------------------------------------------------------------------------------

 

Executive terminates his employment without cause under this section, he will
receive only his salary and benefits earned pro rata to the date of his
termination. All other salary and benefits will cease on the date of Executive’s
termination. At its option, the Company may pay Executive his salary and
benefits provided in this Agreement through the effective date of his written
notice of termination and immediately accept his termination.

 

15. Confidential Business Information: The Company has and will continue to
spend significant time, effort and money to develop proprietary information
which is vital to the Company’s business. During Executive’s employment with the
Company, Executive has and will have access to the Company’s confidential,
proprietary and trade secret information including but not limited to
information and strategy relating to the Company’s products and services
including customer lists and files, product description and pricing, information
and strategy regarding profits, costs, marketing, purchasing, sales, customers,
suppliers, contract terms, employees, salaries; product development plans;
business, acquisition and financial plans and forecasts and marketing and sales
plans and forecasts (collectively called “Company Confidential Information”)
Executive will not, during his employment with the Company or thereafter,
directly or indirectly disclose to any other person or entity, or use for
Executive’s own benefit or for the benefit of others besides Company, any
Company Confidential Information. Upon termination of this Agreement, Executive
agrees to promptly return all Company Confidential Information.

 

16. Non-Solicitation of Employees: While Executive is employed by the Company,
or retained as a consultant, and for eighteen (18) months after such employment
and/or consulting relationship terminates, Executive will not (acting either
directly or indirectly, or through any other person, firm, or corporation)
induce or attempt to induce or influence any employee of the Company to
terminate employment with the Company when the Company desires to retain that
person’s services.

 

17. Non Competition: During term of this Agreement, any time Executive is
receiving severance from the Company and/or during any post-termination
consulting agreement with the Company, Executive agrees that he will not, nor
will he permit any entity or other person under his control, to directly or
indirectly, hold, manage operate or control, or participate in the ownership,
management, operation or control of, or be connected with or have any interest
in, as a shareholder, director, officer, employee, agent, consultant, partner,
creditor or otherwise, any business or activity which engages in developing,
producing, marketing, distributing or selling lawn, garden, animal health or pet
related products or activity which would otherwise conflict with his obligations
to the Company.

 

18. Separability: Each provision of this Agreement is separable and independent
of the other provisions. If any part of this Agreement is found to be invalid,
the remainder shall be given full force and effect as permitted by law.



--------------------------------------------------------------------------------

19. Complete Agreement: This Agreement constitutes the entire agreement between
Executive and the Company regarding the subjects covered by this Agreement. No
other agreement, understanding, statement or promise other than those contained
in this Agreement is part of their employment agreement or will be effective.
Any modification of this Agreement will be effective only if it is in writing
and signed by the parties.

 

20. Notice: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (except as may
otherwise be specifically provided herein to the contrary) if delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed or mailed by certified or registered mail with postage
prepaid:

 

(a)    If to the Company to:   Central Garden & Pet Company     

1340 Treat Blvd., Suite 600

Walnut Creek, CA 94597

     Attention: Glenn W. Novotny, President/CEO    with a copy to:   Orrick,
Herrington & Sutcliffe LLP     

405 Howard Street

San Francisco, CA 94105-2669

     Attention: John F. Seegal, Esq. (b)    If to the Executive to:   James V.
Heim     

760 La Salle Way

Napa, CA 94559



--------------------------------------------------------------------------------

21. Related Agreements: As an inducement to the Executive and to the Company to
enter into this Agreement, Executive has executed Exhibit A Post Employment
Consulting Agreement and Exhibit B Agreement to Protect Confidential
Information, Intellectual Property and Business Relationships, all attached and
incorporated by reference. Exhibits A and B shall survive the termination of
this Employment Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this agreement the day and
year referenced above.

 

James V. Heim

/s/ James V. Heim

Central Garden & Pet Company By  

/s/ Glenn W. Novotny

 

Glenn W. Novotny, President and Chief

Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

POST EMPLOYMENT CONSULTING AGREEMENT

James V. Heim

This Agreement is made this 31st day of May, 2007(the “Effective Date”) by and
between Central Garden & Pet Company (“the Company”) and James V. Heim
(“Executive”).

WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he provides unique services that will be exceedingly difficult to
replace after termination of his employment;

WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;

WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);

THEREFORE, in consideration of the Employment Agreement provided to Executive to
which this Consulting Agreement is attached and incorporated into and the
additional consideration provided herein, Executive and the Company agree to the
following:

 

1. Consulting Services: Executive will provide continuing strategic advice and
counsel related to the business issues and projects Executive was involved in
while employed by the Company (“Consulting Services”). Executive will be
available to provide approximately twenty (20) hours of such Consulting Services
per month in a manner that will not unduly interfere with any other employment
Executive may then have.

 

2. Term of Agreement: Executive will provide Consulting Services effective upon
termination of Executive’s employment with the Company and continuing thereafter
for a period of twenty four (24) months. (“Term of Agreement”)

 

3. Compensation: In addition to the consideration provided by the Employment
Agreement mentioned above, Executive shall be paid five thousand dollars
($5,000) per month (“Consulting Fee”) during the Term of Agreement. This
Consulting Fee shall increase two percent (2%) each year following signature of
this Agreement. Such 2% annual increase shall continue during the Term of
Agreement.”

 

4. Expenses: During the Term of Agreement, Executive will be reimbursed by the
Company for all expenses necessarily incurred in the performance of this
Agreement.



--------------------------------------------------------------------------------

5. Termination: Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if, due to
physical or mental disability, Executive is unable to perform the services
called for under this Agreement with or without reasonable accommodation, either
the Company or Executive may terminate this Agreement by providing thirty
(30) days written notice; (c) the parties may terminate this Agreement by mutual
written agreement.

 

6. Non-Competition: Executive acknowledges and agrees that during the term of
this Agreement he will not render executive, managerial, market research, advice
or consulting services, either directly or indirectly, to any business engaged
in or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden, animal health or pet related products or which would
otherwise conflict with his obligations to the Company.

 

7. Confidential Information or Materials: During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to customer lists and files,
product description and pricing, information and strategy regarding the
Company’s products, processes, services, profits, costs, marketing, purchasing,
sales, customers, suppliers, contract terms, employees, salaries; product
development plans; business, acquisition and financial plans and forecasts and
marketing and sales plans and forecasts (collectively called “Company
Confidential Information”) Executive will not, during the Term of Agreement or
thereafter, directly or indirectly disclose to any other person or entity, or
use for Executive’s own benefit or for the benefit of others besides Company,
any Company Confidential Information. Upon termination of this Agreement,
Executive agrees to promptly return all Company Confidential Information.

 

8. Remedies: Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

 

9. Independent Contractor Status: For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.

 

10.

Intellectual Property Rights: Company shall have sole ownership of and all
right, title and interest, to all data, drawings, designs, analyses, graphs,
reports, products, tooling,



--------------------------------------------------------------------------------

 

physical property, computer programs, software code, trade secrets and all
inventions, discoveries and improvements or other items or concepts, whether
patentable or not, (collectively, “Intellectual Property”) which are conceived
or reduced to practice during the term of this Agreement and arising out of or
relating to the services performed hereunder or using the equipment or resources
of the Company. To the extent any such Intellectual Property qualifies as a
“work for hire” under the United States Copyright Act (17 U.S.C. Sec. 101),
Executive agrees that the Company is the author for copyright purposes. To the
extent that any Intellectual Property is not a work for hire, Executive agrees
to assign, and hereby does assign, its entire right, title and interest in such
Intellectual Property, including the right to sue for past infringements.

 

11. No Authority to Bind Company: During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.

 

12. Assignment: This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

 

13. Entire Agreement: This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.

 

14. Agreement Enforceable to Full Extent Possible: If any restriction set forth
in this agreement is found by a court to be unenforceable for any reason, the
court is empowered and directed to interpret the restriction to extend only so
broadly as to be enforceable in that jurisdiction.

The parties agree to each of the terms and conditions set forth above.

 

Dated:   May 31, 2007      

/s/ James V. Heim

      James V. Heim Dated:   May 31, 2007    

/s/ Glenn W. Novotny

      for Central Garden & Pet Company



--------------------------------------------------------------------------------

EXHIBIT B

AGREEMENT TO PROTECT CONFIDENTIAL INFORMATION, INTELLECTUAL

PROPERTY AND BUSINESS RELATIONSHIPS

James V. Heim

I RECOGNIZE that during my employment as a key executive with Central Garden and
Pet Company and/or any of its wholly owned subsidiaries, successors and assigns
(collectively called “the Company”), I have had and will continue to have access
to Company Confidential Information as defined below and the Company’s valuable
competitive information and business relationships.

I RECOGNIZE that my employment in certain capacities with a competitor would
involve the use or disclosure of Company Confidential Information and/or
competitive information and business relationships of the Company.

THEREFORE, in consideration for the compensation provided to me under the
Employment Agreement into which this Agreement is incorporated and to prevent
the use or disclosure of Company Confidential Information, and to protect the
valuable competitive information and business relationships of the Company, I
agree to the following:

 

1. I will not at any time and engage in or prepare to engage in developing,
producing, marketing, distributing or selling lawn, garden, animal health or pet
related products for any business entity if that activity in any way involves
the use or disclosure of Company Confidential Information.

 

2. For eighteen (18) months after the termination of my employment with the
Company and/or any post-termination consulting agreement with the Company, I
will not directly or indirectly, in any capacity whatsoever (other than as the
holder of not more than one percent (1%) of the total outstanding stock of a
publicly held company), (1) engage in or prepare to engage in developing,
producing, marketing, distributing or selling lawn, garden, animal health or pet
related products for the business entities, the product lines, brands, or any
divisions of the business entities listed on Exhibit 1 or their successors
(collectively called “Key Competitors”). I understand and agree that the nine
(9) Key Competitors listed on Exhibit 1, which is incorporated herein by
reference, may be periodically updated by the Company providing me with a
written revision of Exhibit 1; however, the number of Key Competitors designated
on Exhibit 1 shall not exceed nine (9) Key Competitors. This paragraph shall
apply in those jurisdictions where restrictions such as contained in this
paragraph are enforceable.

 

3.

For eighteen (18) months after the termination of my employment with the Company
and/or any post-termination consulting agreement with the Company, I will not
render executive, managerial, market research, advice or consulting services,
either directly or indirectly, to any business engaged in or about to be engaged
in developing, producing,



--------------------------------------------------------------------------------

 

marketing, distributing or selling lawn, garden, animal health or pet related
products in the geographic markets for which I acquired Company Confidential
Information about the Company’s customers or strategies or for which I developed
business relations on behalf of the Company or for which I had responsibility
while employed by the Company. This paragraph shall apply in those jurisdictions
where restrictions such as contained in this paragraph are enforceable.

 

4. For eighteen (18) months after the termination of my employment with the
Company and/or any post-termination consulting agreement with the Company, I
will not solicit or service, directly or indirectly, any customer I solicited or
serviced while in the employ or service of the Company. This paragraph shall
apply in those jurisdictions where restrictions such as contained in this
paragraph are enforceable.

 

5. For eighteen (18) months after the termination of my employment with the
Company and/or any post-termination consulting agreement with the Company, I
will not divert or attempt to divert any business or customers from the Company
using Company Confidential Information.

 

6. For eighteen (18) months after the termination of my employment with the
Company and/or any post-termination consulting agreement with the Company, I
will not recruit, solicit or induce, or attempt to recruit, solicit or induce,
any employee of the Company to terminate their employment with the Company or
otherwise cease their relationship with the Company.

 

7. For eighteen (18) months after the termination of my employment with the
Company and/or any post-termination consulting agreement with the Company,
before I accept employment with any person or organization that is engage in or
about to be engaged in developing, producing, marketing, distributing or selling
lawn, garden or pet related products, I agree (1) to advise that prospective
employer about the existence of this Agreement; (2) to provide that potential
employer a copy of this Agreement; and (3) to advise the Company’s Vice
President of Human Resources in writing, within five (5) business days, to whom
I have provided a copy of this Agreement.

 

8. If any restriction set forth in this agreement is found by a court to be
unenforceable for any reason, the court is empowered and directed to interpret
the restriction to extend only so broadly as to be enforceable in that
jurisdiction.

 

9. “Company Confidential Information” as used in this Agreement refers to the
Company’s confidential, proprietary and trade secret information including but
not limited to customer lists and files, product description and pricing,
information and strategy regarding the Company’s products, processes, services,
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts.



--------------------------------------------------------------------------------

10. I understand that the restrictions contained in this Agreement are necessary
and reasonable for the protection of the Company’s business, goodwill and its
Company Confidential Information. I understand that any breach of this Agreement
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, including the return of consideration paid for this Agreement, I
agree that the Company shall have the right to seek specific performance and
injunctive relief. Any business entity that employees me in a capacity in which
I violate this agreement shall be liable for damages and injunctive relief.

 

11. Courts should treat each numbered paragraph as a separate and severable
contractual obligation intended to protect the legitimate interests of the
Company and to which I intend to be bound.

 

12. I agree that the Company’s determination not to enforce this or similar
agreements as to specific violations shall not operate as a waiver or release of
my obligations under this Agreement.

 

13. This Agreement is in addition to any fiduciary duty and obligation that may
exist under statutory or common law.

 

14. This Agreement constitutes the entire understanding of the parties on the
subjects covered. It cannot be modified or waived except in a writing signed by
me and the Chief Executive Officer of the Company. I enter into this Agreement
voluntarily.

 

Signed the 31st day of May, 2007         AGREED AND ACCEPTED BY:    

/s/ James V. Heim

    James V. Heim    

/s/ Glenn W. Novotny

   

Chief Executive Officer and President

For Central Garden & Pet Company     Title